United States Court of Appeals
               For The District of Columbia Circuit



No. 98-1275                                  September Term, 1999

Kootenai Electric Cooperative, Inc., et al.,
     Petitioners

     v.

Federal Energy Regulatory Commission,
     Respondent
____________________________________
And Consolidated Case No. 98-1367


     Before:  Wald, Silberman, and Tatel, Circuit Judges


                            O R D E R

     It is ORDERED, by the Court, that the opinion for the Court filed by Circuit Judge
Silberman on October 8, 1999 be, and hereby is, amended as follows:

     Page 8, footnote 4, lines 4-10, delete the following sentence:

                    "Although the cooperatives claim that this has been their
          argument all along, this spin is not supported by even the most
          generous reading of their argument to FERC indeed, the
          cooperatives argued below that the 1954 Act repeals by
          implication the Federal Power Act as it applies to Priest Rapids,
          and nowhere argued that cost-based rates were required by state
          law, as opposed to the 1954 Act itself."
                                   
                                        Per Curiam
                                        FOR THE COURT:
                                        Mark Langer, Clerk

Filed on November 3, 1999